Filed 4/30/14 P. v. Peterson CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140185
v.
LOUIS FAUSTINO PETERSON,                                             (Sonoma County
                                                                     Super. Ct. No. SCR-502529)
         Defendant and Appellant.


         Defendant pled no contest to a felony vandalism charge in violation of Penal Code
section 594, subdivision (a). Defendant also admitted a prior strike allegation. He was
sentenced to the low term of 16 months in state prison, doubled to 32 months per
defendant’s prior strike.
         Postsentencing, defendant filed a pro. per. motion to correct presentence credits
and a motion requesting pre-extradition time credits in the superior court. The court
denied these motions.
         Defendant filed a timely notice of appeal, and appellate counsel was appointed to
represent him. Appointed counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), in which he raises no issue for appeal and asks this court for an
independent review of the record. (See also People v. Kelly (2006) 40 Cal.4th 106, 124.)
Counsel attests that defendant was advised of his right to file a supplemental brief. We
have received no such brief.
         We have examined the entire record in accordance with Wende. We conclude that
no arguable issue exists on appeal and affirm.


                                                             1
                             Procedural and Factual Background
       In a complaint filed December 20, 2006, the Sonoma County District Attorney’s
Office alleged that on November 24, 2006, defendant committed first degree residential
burglary (Pen. Code1 § 459, count 1). The complaint also alleged a prior conviction or
juvenile adjudication for a serious or violent felony (§§ 667.5, subd. (c), 1192.7, subd.
(c)) within the meaning of the Three Strikes law (§ 667, subds. (b)-(i), 1170.12, subds.
(a)-(d).)
       On December 20, 2012, following defendant’s extradition from Utah, the trial
court arraigned defendant on the complaint.
       On March 29, 2013, pursuant to a negotiated disposition, the prosecution amended
the complaint to allege felony vandalism. Defendant pled guilty to count 2 and admitted
the prior strike allegation, and the court dismissed count 1.
       According to an incident report filed in support of an application for defendant’s
arrest, on November, 24, 2006, the owner of a home on Wikiup Bridge Way in Santa
Rosa informed Sonoma County Sheriff’s Department Deputy Tom McNeil that he had
discovered defendant and a woman inside his home. Defendant identified himself as the
homeowner’s cousin. The homeowner had not seen defendant for 15 years, had not
recognized him, and had not given him permission to enter the residence. Defendant and
his companion had fled the scene.
       Deputy McNeil found that the front door may have been forced open, that
numerous items had been removed from boxes and thrown on the floor, and that persons
had cooked food in the home. The homeowner subsequently reported that two collectible
knives and a snowboard had been taken from the home, with a total value of $750.
                                          Disposition
       Defendant was at all times represented by competent counsel who ably protected
his rights and interests. We find no indication in the record counsel provided ineffective
assistance. There was no error in the sentencing process or the sentence. The court has


       1
            Unspecified references are to the Penal Code.

                                               2
reviewed the entire record in accordance with Wende, and finds no arguable issues
requiring further briefing.
       Accordingly, the judgment is affirmed.




                                                ______________________
                                                 Becton, J.*


We concur:


______________________
 Margulies, Acting P.J.

______________________
 Dondero, J.




* Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                           3